                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

MATTHEW N.P. JONES,

                  Plaintiff,

            V.                       : Civil Action No. 18-1381-RGA

DELAWARE STATE POLICE
HEADQUARTERS,

                  Defendant.


Matthew N.P. Jones, Greenwood, Delaware.   Pro Se Plaintiff.




                               MEMORANDUM OPINION




February(l , 2019
Wilmington, Delaware
ANDR~4'rr~
        Plaintiff Matthew Jones, who appears pro se and has been granted leave to

proceed in forma pauperis, filed this action on September 5, 2018.        (D.I. 2).    He

appears pro se and has been granted leave to proceed in forma pauperis.               He asserts

jurisdiction by reason of a federal question and a federal defendant. 1 The Court

proceeds to screen the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(8).

                                       BACKGROUND

        Plaintiff alleges the events complained of occurred between 2010 and 2018.            No

specific dates are provided.     Plaintiff alleges that he has been stopped on numerous

occasions without cause and forced to wait while dogs arrived to assist in searching his

car.   He was stopped and asked to take a breathalyzer test.       When he passed,

Plaintiff was taken to the police station and required to submit to a blood test or be

charged with a DUI.     Plaintiff has never been charged with a DUI.     Plaintiff alleges that

during the stops, his vehicle was often towed even though no charges were filed.            On

one occasion, he was followed for over twenty miles by a Delaware State Police officer.

        Another time, a State Police officer persuaded a female to pursue a sex offender

allegation against Plaintiff.   Plaintiff was charged and arrested. The case was nolle

prossed.    Finally, Plaintiff alleges that he was raped by the Troop 7 Police at different

times during his childhood.     Plaintiff seeks ten billion dollars in damages.

                                    LEGAL STANDARDS

        A federal court may properly dismiss an action sua sponte under the screening




1   There are no federal defendants.
                                               1
provisions of 28 U.S.C. § 1915(e)(2)(B) if "the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief."            Ball v. Famiglio, 726 F.3d 448, 452 (3d

Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions).           The Court

must accept all factual allegations in a complaint as true and take them in the light most

favorable to a prose plaintiff.     Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d

Cir. 2008).

          An action is frivolous if it "lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319, 325 (1989).           Under 28 U.S.C. § 1915(e)(2)(B)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless" or "fantastic or delusional" factual scenario.

Neitzke, 490 U.S. at 327-28; Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989).

          The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions.      Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).          However,

before dismissing a complaint or claims for failure to state a claim upon which relief may

be granted pursuant to the screening provisions of 28 U.S.C. § 1915, the Court must

grant Plaintiff leave to amend his complaint unless amendment would be inequitable or

futile.   See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

          Plaintiff proceeds prose and, therefore, his pleading is liberally construed and his

amended complaint, "however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers."           Erickson v. Pardus, 551 U.S. 89,



                                                  2
94 (2007).    Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting

the well-pleaded allegations in the complaint as true and viewing them in the light most

favorable to the plaintiff, a court concludes that those allegations "could not raise a

claim of entitlement to relief." Bell At/. Corp. v. Twombly, 550 U.S. 544, 558 (2007).

"Though 'detailed factual allegations' are not required, a complaint must do more than

simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of a

cause of action."' Davis v. Abington Mem'I Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(quoting Twombly, 550 U.S. at 555).      In addition, a plaintiff must plead facts sufficient

to show that a claim has substantive plausibility.       See Johnson v. City of Shelby, 135

S.Ct. 346, 347 (2014). A complaint may not be dismissed, however, for imperfect

statements of the legal theory supporting the claim asserted.        See id. at 346.

       When reviewing the sufficiency of a complaint, a court should follow a three-step

process:     (1) consider the elements necessary to state a claim; (2) identify allegations

that are merely conclusions and therefore are not well-pleaded factual allegations; and

(3) accept any well-pleaded factual allegations as true and determine whether they

plausibly state a claim.   See Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d

Cir. 2016); Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014).

Deciding whether a claim is plausible will be a "context-specific task that requires the

reviewing court to draw on its judicial experience and common sense." Id.

                                        DISCUSSION

       Defendant Delaware State Police is immune from suit.          The Eleventh

Amendment protects states and their agencies and departments from suit in federal

court regardless of the kind of relief sought.       Pennhurst State School & Hosp. v.
                                                 3
Halderman, 465 U.S. 89, 100 (1984).      "Absent a state's consent, the Eleventh

Amendment bars a civil rights suit in federal court that names the state as a defendant."

Laskaris v. Thornburgh, 661 F.2d 23, 25 (3d Cir. 1981) (citing Alabama v. Pugh, 438

U.S. 781 (1978)).   Delaware has not waived its immunity from suit in federal court;

although Congress can abrogate a state's sovereign immunity, it did not do so through

the enactment of 42 U.S.C. § 1983.     See Brooks-McCollum v. Delaware, 213 F. App'x

92, 94 (3d Cir. 2007).

       Therefore, the Court will dismiss the Complaint based upon Defendant's

immunity from suit pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii).   Since it appears

plausible that Plaintiff may be able to articulate a claim against alternative defendants,

he will be given an opportunity to amend his pleading.     See O'Dell v. United States

Gov't, 256 F. App'x 444 (3d Cir. 2007) (leave to amend is proper where the plaintiff's

claims do not appear "patently meritless and beyond all hope of redemption").

                                      CONCLUSION

       For the above reasons, the Court will dismiss the Complaint pursuant to 28

U.S.C. §1915(e)(2)(B)(iii).   Plaintiff will be given leave to file an amended complaint.

       An appropriate order will be entered.




                                               4
